NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
KAHRS INTERNATIONAL, INC.,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendcmt-Appellee.
2012-1034
in
Appea1 from the United States C0urt of International
Trade in case no. 07-CV-O343, Judge Gregory W. Carman.
ON MOTION
ORDER
The United States moves for extensions of time, until
April 6, 2012, to file its response brief.
I'1‘ ls ORDEREI) THAT:
The motions for extensions of time are granted No
further extensions should be anticipated

KAHRS INTL V. US
2
FoR THE COURT
APR 0 5 2012 /s/ Jan Horbaly
Date J an Horba1y
cc: Michael J. Tonsing, Esq.
Mikki Cottet, Esq.
C]erk
s21
F|LED
.S. COURT 0F APPEALS FUB
U THE FE'3EP.AL ClRCUIT
APR 05 2012
AN HOHBA\.Y
d C\.ERK
~